DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As to claim 9, line 1, after “9”, insert - - . - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-9 is the inclusion of a magnetic resonance imaging system configured to determine whether a structure of interest is within a predefined region of interest. The magnetic resonance imaging system has a non-transitory computer readable memory for storing computer program code that when executed by a processor causes the magnetic resonance system to: 
apply a multiband magnetic resonance imaging sequence in order to simultaneously acquire a first slice of magnetic resonance data from a first slice location and a second slice of magnetic resonance data from a second and different slice location, wherein the first slice is positioned near a first side of the region of interest and 
determine based on the first and second slice of magnetic resonance data and prior knowledge about at least one of the structure of interest and its surroundings whether the structure of interest is within the region of interest.
This in combination with the rest of the limitations of the claims is found in all of claims 1-9, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 10-15 is the inclusion of a computer program product configured to determine whether a structure of interest is within a predefined region of interest.  The computer program product has program code stored on a non-transitory computer readable such that when the computer program is executed by a processor causes a magnetic resonance system to: 
apply a multiband magnetic resonance imaging sequence in order to simultaneously acquire a first slice of magnetic resonance data a first slice location and a second slice of magnetic resonance data from a second and different slice location, wherein the first slice is positioned near a first side of the region of interest and the second slice is positioned near a second side of the region of interest; and 
determining based on the first and slice of magnetic resonance data and prior knowledge about at least one of the structure of interest its surroundings whether the structure of interest is within the region of interest.
This in combination with the rest of the limitations of the claims is found in all of claims 10-15, but not disclosed nor suggested by the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

sl